

Exhibit 10.11




--------------------------------------------------------------------------------



COLLATERAL AGREEMENT
Dated as of November 27, 2015
by and among
THE GRANTORS REFERRED TO HEREIN,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Pro Rata Administrative Agent,
ROYAL BANK OF CANADA,
as Term Loan B Administrative Agent
and
MUFG UNION BANK, N.A.,
as Collateral Agent



--------------------------------------------------------------------------------




    
    
    



--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page
Article I
DEFINITIONS
Section 1.1    Terms Defined in Credit Agreement                         2
Section 1.2    Terms Defined in UCC                                  2
Section 1.3    Terms Generally                                 2
Section 1.4    Definitions of Certain Terms Used Herein                    
2Article II

GRANT OF SECURITY INTEREST


Article III

REPRESENTATIONS AND WARRANTIES
Section 3.1    Title, Perfection and Priority                         9
Section 3.2    Type and Jurisdiction of Organization, Organizational and
Identification Numbers 11
Section 3.3    Principal Location                                 11
Section 3.4    Exact Names, Etc                                 11
Section 3.5    Intellectual Property                                 11
Section 3.6    No Financing Statements or Security Agreements                 11
Section 3.7    Pledged Collateral                                 11
Section 3.8    Commercial Tort Claims                             12
Section 3.9    Perfection Certificate                                 12
Section 3.10    Limitation on Representations                             12


Article IV

COVENANTS

    
    
    



--------------------------------------------------------------------------------








                                             Page
Section 4.1    General                                          13
Section 4.2    Delivery of Pledged Collateral                             14
Section 4.3    Pledged Collateral                                 14
Section 4.4    Intellectual Property                                 16
Section 4.5    Commercial Tort Claims                             17


Article V

REMEDIES
Section 5.1    Remedies                                     17
Section 5.2    Grantors’ Obligations Upon Default                         19
Section 5.3    Grant of Intellectual Property License                         19


Article VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
Section 6.1    Account Verification                                 20
Section 6.2    Authorization for Secured Party to Take Certain
Action                 20
Section 6.3    PROXY                                     20
Section 6.4    NATURE OF APPOINTMENT; LIMITATION OF DUTY             21


Article VII

GENERAL PROVISIONS
Section 7.1    Waivers                                         21



ii


    
    
NY\7376801.12

--------------------------------------------------------------------------------








                                             Page
Section 7.2    Limitation on Collateral Agent’s and Secured Party’s Duty with
Respect to the Collateral                                  21
Section 7.3    Compromises and Collection of Collateral                     23
Section 7.4    Collateral Agent Performance of Debtor
Obligations                 23
Section 7.5    No Waiver; Amendments; Cumulative Remedies                     23
Section 7.6    Limitation by Law; Severability of Provisions                    
23
Section 7.7    Benefit of Agreement                                 24
Section 7.8    Survival of Representations                             24
Section 7.9    Expenses                                     24
Section 7.10    Additional Grantors                                 24
Section 7.11    Termination or Release                                 24
Section 7.12    Entire Agreement                                 25
Section 7.13    GOVERNING LAW, ETC                             25
Section 7.14    WAIVER OF RIGHT TO TRIAL BY JURY                     26
Section 7.15    Service of Process                                 26
Section 7.16    Subrogation and Subordination                             27
Section 7.17    Counterparts                                     27
Section 7.18    Mortgages                                      27


Article VIII

NOTICES
Section 8.1    Sending Notices                                 27
Section 8.2    Change in Address for Notices                             27



iii


    
    
NY\7376801.12

--------------------------------------------------------------------------------








                                             Page
Article IX

INTERCREDITOR AGREEMENT(S)
Section 9.1    Intercreditor Agreement(s) Govern    28





iv


    
    
NY\7376801.12

--------------------------------------------------------------------------------




SCHEDULES:
Schedule I    Pledged Collateral
Schedule II    Jurisdictions
Schedule III    Commercial Tort Claims


EXHIBITS:
Exhibit A    Form of Joinder
Exhibit B    Form of Short Form Intellectual Property Security Agreement



    
    
    



--------------------------------------------------------------------------------




COLLATERAL AGREEMENT
This COLLATERAL AGREEMENT (this “Agreement”) is entered into as of November 27,
2015, by and among CSRA Inc. (formerly known as Computer Sciences Government
Services Inc.), a Nevada corporation (the “Company”), each other Grantor (as
defined below) from time to time party hereto, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., in its capacity as administrative agent under the Pro Rata Facilities (in
such capacity, together with its successors in such capacity, the “Pro Rata
Administrative Agent”), Royal Bank of Canada, in its capacity as administrative
agent under the Term Loan B Facility (in such capacity, together with its
successors in such capacity, the “Term Loan B Administrative Agent” and,
together with the Pro Rata Administrative Agent, the “Administrative Agents”)
and MUFG Union Bank, N.A., in its capacity as collateral agent for the Secured
Parties (in such capacity, together with its successors in such capacity, the
“Collateral Agent”).
PRELIMINARY STATEMENTS
WHEREAS, reference is made to that certain Credit Agreement, dated as of
November 27, 2015 (as amended, restated, amended and restated, refinanced,
replaced, extended, supplemented and/or otherwise modified from time to time,
the “Credit Agreement”), by and among the Company, the guarantors from time to
time party thereto (the “Guarantors”), the Administrative Agents, the Collateral
Agent and each Lender and other party from time to time party thereto;
WHEREAS, the Lenders have agreed to extend credit to the Company on the terms
and conditions set forth in the Credit Agreement;
WHEREAS, each Guarantor has, pursuant to Article VII of the Credit Agreement,
unconditionally guaranteed the obligations of the Company under the Credit
Agreement;
WHEREAS, the obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement by each
Grantor (as defined below); and
WHEREAS, the Grantors are Affiliates of one another and will derive substantial
direct and indirect benefits from (i) the extensions of credit to the Company
pursuant to the Credit Agreement, (ii) the entering into and/or maintaining by
the Secured Hedge Banks of Secured Hedge Agreements with the Company and/or one
or more of its Restricted Subsidiaries, (iii) the issuance and/or maintenance by
the Secured Letter of Credit Banks of Secured Letters of Credit and (iv) the
entering into and/or maintaining by the Secured Cash Management Banks of Secured
Cash Management Services with the Company and/or one or more of its Restricted
Subsidiaries, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit, the Secured Hedge Banks to enter into
and/or maintain such Secured Hedge Agreements, the Secured Letter of Credit
Banks to issue and/or maintain such Secured Letters of Credit and the Secured
Cash Management Banks to enter into and/or maintain such Secured Cash Management
Services.



    
NY\7376801.12

--------------------------------------------------------------------------------




ACCORDINGLY, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
Article I

DEFINITIONS
Section 1.1    Terms Defined in Credit Agreement. All capitalized terms used in
this Agreement (including terms used in the preamble and preliminary statements
hereto) and not otherwise defined herein have the meanings specified in the
Credit Agreement.
Section 1.2    Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Agreement or the Credit Agreement are used herein as
defined in the UCC (and if defined in more than one article of the UCC, have the
meaning specified in Article 9 thereof).
Section 1.3    Terms Generally. The rules of construction and other interpretive
provisions specified in Sections 1.02 through 1.04 (inclusive) of the Credit
Agreement also apply to this Agreement (mutatis mutandis), including with
respect to terms defined in the preamble and preliminary statements hereto.
Section 1.4    Definitions of Certain Terms Used Herein. As used in this
Agreement, in addition to the terms defined in the preamble and preliminary
statements above, the following terms shall have the following meanings:
“Accommodation Payment” has the meaning specified in Section 7.16.
2    “Account Debtor” means any Person obligated to any Grantor in respect of an
Account.
3    “Administrative Agents” has the meaning specified in the preamble hereto.
“Agreement” has the meaning specified in the preamble hereto.
4    “Allocable Amount” has the meaning specified in Section 7.16.
5    “BTMU Receivables Purchase Agreement” means the Second Amended and Restated
Master Accounts Receivable Purchase Agreement, dated as of October 1, 2015,
among the Company and CSC Government Solutions LLC, as sellers, the purchasers
party thereto from time to time and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch, as administrative agent, as amended, restated, replaced,
refinanced, supplemented or otherwise modified from time to time.
6    “Cash Management Agreement” means any agreement entered into from time to
time by the Company or any Restricted Subsidiary for Cash Management Services.
7    “Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management

2
    



--------------------------------------------------------------------------------




services (including collection, controlled disbursement, overdraft, automatic
clearing house, fund transfer, lockbox, stop payment and information reporting
services, return items and interstate depository network services), (c) foreign
exchange, netting and currency management services and (d) any other demand
deposit or operating account relationships or other cash management services,
including under any Cash Management Agreements.
8    “Certificated Pledged Equity Interests” has the meaning specified in
Section 3.1(b).
9    “Collateral” has the meaning specified in Article II.
10    “Collateral Agent” has the meaning specified in the preamble hereto.
11    “Company” has the meaning specified in the preamble hereto.
12    “Control” has the meaning specified in Section 8-106 of Article 8 of the
UCC or in Section 9‑104, 9‑105, 9‑106 or 9‑107 of Article 9 of the UCC, as
applicable.
13    “Copyright Office” means the United States Copyright Office.
14    “Copyrights” means, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in such copyrights, works protectable by copyright, copyright
registrations, and applications to register copyright; (b) all extensions,
renewals and restorations of any of the foregoing; (c) all income, royalties,
damages, license fees and payments now or hereafter due and/or payable under any
of the foregoing, including damages or payments for past or future infringements
or other violations for any of the foregoing; and (d) the right to sue for past,
present, and future infringements or other violations of any of the foregoing.
15    “Credit Agreement” has the meaning specified in the preliminary statements
hereto.
16    “Excluded Accounts” means (a) payroll and other employee wage and benefit
accounts, (b) tax accounts, including sales tax accounts, (c) petty cash
accounts funded in the ordinary course of business, (d) escrow, fiduciary or
trust accounts, (e) designated disbursement accounts and non-U.S. bank accounts,
(f) accounts holding deposits pledged pursuant to cash pooling and notional
pooling arrangements permitted under the Credit Agreement, (g) each account
designated as a “Collection Account”, an “Existing Account” or a “Refundable
Discount Advance Account” under the BTMU Receivables Purchase Agreement and any
similar account under any other non-recourse receivables purchase facility
permitted under the Credit Agreement and (h) the funds or other property held in
or maintained in any such account identified in clauses (a) through (g).
17    “Excluded Assets” means:

3
    



--------------------------------------------------------------------------------




(a)    (i) any leasehold interest (including any ground lease interest) in real
property, (ii) any interest in any fee-owned real property other than any
Mortgaged Property and (iii) any Fixtures affixed to any real property that is
not Mortgaged Property;
(b)    motor vehicles, aircraft and other assets subject to certificates of
title or ownership (including aircraft, airframes, aircraft engines or
helicopters, or any equipment or other assets constituting a part thereof, in
each case to the extent subject to Federal Aviation Act registration
requirements and rolling stock);
(c)    (i) Letter-of-Credit Rights (other than to the extent consisting of
Supporting Obligations that can be perfected by the filing of a Uniform
Commercial Code financing statement) and (ii) Commercial Tort Claims having a
value of less than $10,000,000;
(d)    any governmental licenses or state or local franchises, charters and
authorizations (together with any rights or interests under any of the
foregoing) to the extent a security interest therein is prohibited or restricted
thereby (except to the extent such prohibition or restriction is ineffective
under the UCC);
(e)    assets to the extent the pledge thereof or grant of security interests
therein (x) is prohibited or restricted by applicable law, rule or regulation;
(y) solely with respect to any Intellectual Property, would cause the
destruction, invalidation or abandonment of such asset under applicable law,
rule or regulation or (z) requires any consent, approval, license or other
authorization of any third party or Governmental Authority that has not been
obtained (except to the extent such prohibition or restriction is ineffective
under the UCC);
(f)    Excluded Equity Interests;
(g)    any lease, license or agreement, or any property or asset that is subject
to a purchase money security interest or Capital Lease, together with any rights
or interests under any of the foregoing, to the extent that a grant of a
security interest therein is prohibited by or would violate or invalidate such
lease, license or agreement or purchase money arrangement or Capital Lease (or
any right or interest under any of the foregoing) or create a right of
termination, re-negotiation or acceleration in favor of any party thereto after
giving effect to the applicable anti-assignment provisions of the UCC and any
other applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition;
(h)    any asset(s) to the extent a security interest in such assets would
result in adverse tax consequences as reasonably determined by the Company in
consultation with the Collateral Agent;
(i)    any asset(s) as to which the Collateral Agent (at the direction of the
Administrative Agents) reasonably determines (in consultation with the Company)
that the cost or other consequence(s) of obtaining, perfecting or maintaining a
security interest or pledge in such asset(s) exceeds the fair market value (as
determined by the Company in its reasonable judgment)

4
    



--------------------------------------------------------------------------------




thereof or are excessive in relation to the practical benefit to the Secured
Parties of the security to be afforded thereby;
(j)    any assets to the extent (and only to the extent) that action would be
required under the law of any non-U.S. jurisdiction to create or perfect a
security interest in such assets, including any Intellectual Property arising
under the laws of, or registered or applied for in, any non-U.S. jurisdiction;
(k)    as extracted collateral, timber to be cut, farm products, manufactured
homes, health care insurance receivables, or aircraft engines, satellites, ships
or railroad rolling stock;
(l)    Excluded Accounts;
(m)    any property or asset(s) securing any Indebtedness permitted under the
Credit Agreement if including such property or assets in the Collateral would
violate the terms of (or require a consent under) documents governing such
Indebtedness;
(n)    any United States intent-to-use trademark applications prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration issuing from such intent-to-use trademark
application under applicable federal law; and
(o)    any account receivable or other monetary obligation of an account debtor
to the Company or any of its Subsidiaries that is sold or purported to be sold
by the Company or any of its Subsidiaries under the BTMU Receivables Purchase
Agreement or any other non-recourse receivables purchase facility permitted
under the Credit Agreement, together with all related rights with respect
thereto that are sold or purported to be sold in connection therewith and all
collections and other proceeds with respect to the foregoing (other than
proceeds of such sale);
provided that the Proceeds of, or in respect of, any Excluded Assets will
constitute Collateral (except to the extent such Proceeds are Excluded
Asset(s)).
18    “Excluded Equity Interests” means any and all of the following: (i) more
than 65% of the issued and outstanding voting Equity Interests of any (a)
Foreign Subsidiary or (b) Disregarded Domestic Person, (ii) any Equity Interests
to the extent the pledge thereof would be prohibited by any law or to the extent
not permitted by the terms of such Person’s Organizational Documents (in each
case, except to the extent that any such prohibition or restriction would be
rendered ineffective under the UCC or other applicable law), (iii) the Equity
Interests of any Subsidiary of a Foreign Subsidiary or any Subsidiary of a
Disregarded Domestic Person and (iv) the Equity Interests of any Unrestricted
Subsidiary or special purpose vehicle (or similar entity, including any
securitization subsidiary).
“Grantors” means the Company and each Guarantor.

5
    



--------------------------------------------------------------------------------




19    “Hedge Agreement” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
20    “Intellectual Property” means, with respect to any Grantor, all
intellectual property of every kind and nature now owned or hereafter acquired
by such Grantor, including Patents, Copyrights, Trademarks and Licenses, all
related registrations of the foregoing and all rights to sue or otherwise
recover for any past, present and future infringement, dilution,
misappropriation or other violation or impairment thereof, including the right
to receive all Proceeds therefrom, including without limitation license fees,
royalties, income payments, claims, damages and proceeds of suit, now or
hereafter due and/or payable with respect thereto.
21    “Intellectual Property Security Agreements” means agreements substantially
in the form of the Form of Short Form Intellectual Property Security Agreements
specified in Exhibit B hereto (as applicable).
22    “IP Collateral” means, with respect to any Grantor, the Collateral
consisting of Intellectual Property of such Grantor.
23    “Joinder” means a joinder agreement substantially in the form of Exhibit A
hereto or such other form as the Collateral Agent and the applicable Grantor may
agree.
24    “Licenses” means, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to (a) any and all written licensing
agreements or similar arrangements in and to its (1) Patents, (2) Copyrights, or
(3) Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including damages and
payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.
25    “Patents” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, reexaminations and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including damages and payments for past and future

6
    



--------------------------------------------------------------------------------




infringements or other violation thereof; and (e) all rights to sue for past,
present, and future infringements or other violations thereof.
26    “Permitted Liens” has the meaning specified in Section 3.1(a).
27    “Pledged Collateral” means Collateral consisting of any and all of the
following: (i) Equity Interests in any Restricted Subsidiary of the Company held
by the Grantors, including such Equity Interests described in Schedule I hereto
or required to be pledged in accordance with the Credit Agreement (all Equity
Interests described in this clause (i), the “Pledged Equity Interests”), and
(ii) any Instrument(s) evidencing Debt for borrowed money in an aggregate
principal amount in excess of $10,000,000 (individually) owed by the Company or
any Restricted Subsidiary to any Grantor (the “Pledged Debt”), including such
Collateral described in Schedule I hereto or required to be pledged pursuant to
the Credit Agreement. Notwithstanding the foregoing, “Pledged Collateral” does
not (and will not) include any Excluded Asset(s).
28    “Pledged Debt” has the meaning specified in the definition of “Pledged
Collateral”.
29    “Pledged Equity Interests” has the meaning specified in the definition of
“Pledged Collateral”.
30    “Pledged Instruments” has the meaning specified in Section 3.1(b).
31    “Pro Rata Administrative Agent” has the meaning specified in the preamble
hereto.
32    “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money that are
General Intangibles or that are otherwise included as Collateral.
33    “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between the Company or any Restricted Subsidiary and
a Secured Cash Management Bank and designated in writing by the Secured Cash
Management Bank and the Company to the Collateral Agent as a “Secured Cash
Management Agreement.”
34    “Secured Cash Management Bank” means any Person party to a Secured Cash
Management Agreement that is an Administrative Agent, the Collateral Agent, a
Lender or an Affiliate of an Administrative Agent, the Collateral Agent or a
Lender on the Closing Date or at the time it entered into, or any obligations of
the Company or any Restricted Subsidiary arose under, such Secured Cash
Management Agreement.
35    “Secured Cash Management Obligations” means obligations owed by the
Company or any Restricted Subsidiary to any Secured Cash Management Bank under
any Secured Cash Management Agreement.

7
    



--------------------------------------------------------------------------------




36    “Secured Hedge Agreement” means any Hedge Agreement that is (a) entered
into by and between the Company or a Restricted Subsidiary and any Secured Hedge
Bank and (b) designated in writing by the Secured Hedge Bank and the Company to
the Collateral Agent as a “Secured Hedge Agreement.”
37    “Secured Hedge Bank” means any Person party to a Secured Hedge Agreement
that is an Administrative Agent, the Collateral Agent, a Lender or an Affiliate
of an Administrative Agent, the Collateral Agent or a Lender on the Closing Date
or at the time it entered into such Secured Hedge Agreement.
38    “Secured Hedge Obligations” means obligations owed by the Company or any
Restricted Subsidiary to any Secured Hedge Bank under any Secured Hedge
Agreement.
39    “Secured Letter of Credit” means any letter of credit, bank guarantee or
similar instrument (a) issued by a Secured Letter of Credit Bank for the account
of the Company or a Restricted Subsidiary and (b) designated in writing by the
Secured Letter of Credit Bank and the Company to the Collateral Agent as a
“Secured Letter of Credit”.
40    “Secured Letter of Credit Bank” means any Person that is an issuer of a
Secured Letter of Credit and that is an Administrative Agent, the Collateral
Agent, a Lender or an Affiliate of an Administrative Agent, the Collateral Agent
or a Lender on the Closing Date or at the time it entered into such Secured
Letter of Credit.
41    “Secured Obligations” means all
(1)Obligations;
(2)Secured Hedge Obligations (other than Excluded Swap Obligations);
(3)obligations in respect of Secured Letters of Credit; and
(4)Secured Cash Management Obligations.
42    Notwithstanding the foregoing, (a) unless otherwise agreed to by the
Company and any applicable Secured Hedge Bank, Secured Letter of Credit Bank or
Secured Cash Management Bank, the obligations of the Company or any Restricted
Subsidiary under any Secured Hedge Agreement, under any Secured Letter of Credit
and under any Secured Cash Management Agreement shall be secured and guaranteed
pursuant to the Collateral Documents and the Credit Agreement only to the extent
that, and for so long as, the other Secured Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by the Credit Agreement and any other Loan Document shall not
require the consent of the holders of Secured Hedge Obligations, the holders of
obligations under any Secured Letter of Credit, or of the holders of Secured
Cash Management Obligations.
43    “Security Interest” has the meaning specified in Article II.

8
    



--------------------------------------------------------------------------------




44    “Stock Rights” means all dividends, instruments or other distributions and
any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest constituting Collateral and any right to receive
earnings, in which such Grantor now has or hereafter acquires any right, issued
by an issuer of such Equity Interest.
45    “Term Loan B Administrative Agent” has the meaning specified in the
preamble hereto.
46    “Trademarks” means, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles, logos,
Internet domain names and the registrations and applications for registration
thereof and the goodwill of the business symbolized by the foregoing; (b) all
extensions and renewals of the foregoing; (c) all income, royalties, damages,
and payments now or hereafter due or payable with respect thereto, including
damages, claims, and payments for past and future infringements or other
violations thereof; and (d) all rights to sue for past, present, and future
infringements, dilutions or other violations of the foregoing.
47    “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if by reason of mandatory provisions of
law, perfection, or the effect of perfection or non-perfection or the priority
of a security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or priority or
availability of such remedy, as the case may be.
48    “UFCA” has the meaning specified in Section 7.16.
49    “UFTA” has the meaning specified in Section 7.16.
50    “USPTO” means the United States Patent and Trademark Office.
ARTICLE II    

GRANT OF SECURITY INTEREST
Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the benefit of the Secured Parties, to secure the prompt and
complete payment and performance of all Secured Obligations, a security interest
(“Security Interest”) in all of its right, title and interest in, to and under
all of the following property and assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, such Grantor, and regardless of
where located (all of which is collectively referred to as the “Collateral”):
(a)    all Accounts;

9
    



--------------------------------------------------------------------------------




(b)    all Chattel Paper (including Electronic Chattel Paper and Tangible
Chattel Paper);
(c)    all Intellectual Property;
(d)    all Documents;
(e)    all Equipment;
(f)    all Fixtures;
(g)    all General Intangibles;
(h)    all Goods;
(i)    all Instruments;
(j)    all Inventory;
(k)    all Investment Property;
(l)    all Supporting Obligations;
(m)    all Deposit Accounts;
(n)    all Commercial Tort Claims specified from time to time in Schedule III
hereto;
(o)    all information contained in books, records, files, correspondence,
computer programs, tapes, disks and related data processing software identifying
or pertaining to any of the foregoing or any Account Debtor or showing the
amounts thereof or payments thereon or otherwise necessary or helpful in the
realization thereon or the collection thereof; and
(p)    any and all accessions to, substitutions for and replacements, products
and cash and non-cash proceeds (including Stock Rights) of the foregoing
(including any claims to any items referred to in this definition and any claims
against third parties for loss of, damage to or destruction of any or all of the
Collateral or for proceeds payable under or unearned premiums with respect to
policies of insurance) in whatever form, including cash, negotiable instruments
and other instruments for the payment of money, Chattel Paper, security
agreements and other documents.
Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include, or the security interest attach to, any Excluded
Asset for so long as such asset or property constitutes an Excluded Asset.

10
    



--------------------------------------------------------------------------------




ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Each Grantor, only as to itself, represents and warrants to the Collateral
Agent, for the benefit of the Secured Parties, at the time of each Advance
(solely to the extent required to be true and correct for such Advance pursuant
to Article III or Section 2.20 of the Credit Agreement, as applicable):
Section 3.1    Title, Perfection and Priority.
(a)    Such Grantor has valid rights in the Collateral with respect to which it
has purported to grant a Security Interest hereunder, free and clear of all
Liens (other than Liens permitted under Section 4.1(e) (collectively, “Permitted
Liens)) (which rights are in any event sufficient under Section 9‑203 of the
UCC), and has full power and authority to grant to the Collateral Agent, for the
benefit of the Secured Parties, the Security Interest in such Collateral
pursuant hereto. This Agreement creates in favor of the Collateral Agent, for
the benefit of the Secured Parties, a valid Security Interest in the Collateral
granted by each Grantor. No consent or approval of, registration or filing with,
or any other action by any Governmental Authority is required for the grant by
such Grantor of the security interest pursuant to this Agreement, except:
(i)    such as have been obtained, taken, given or made and are in full force
and effect (except to the extent not required to be obtained, taken, given or
made or in full force and effect pursuant to the Collateral and Guarantee
Requirement),
(ii)    for filings and registrations necessary to perfect Liens created
pursuant to the Loan Documents, and
(iii)    those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole, or a material adverse effect on the rights and
remedies of the Secured Parties with respect to the Collateral or under this
Agreement.
(b)    Subject to (x) the limitations set forth in clause (c) of this
Section 3.1 and (y) the Collateral and Guarantee Requirement, the Security
Interest granted by such Grantor constitutes (i) a valid security interest and
(ii) with respect to any:
(A)     Collateral in which a security interest may be perfected by filing a
financing statement in the United States (or any political subdivision thereof)
pursuant to the UCC, upon the filing of UCC financing statements naming such
Grantor as “debtor” and the Collateral Agent as “secured party” and describing
the Collateral in the filing office set forth opposite such Grantor’s name on
Schedule II hereto,

11
    



--------------------------------------------------------------------------------




(B)    IP Collateral (to the extent such IP Collateral cannot be perfected
pursuant to subparagraph (A) above), upon the filing and recording of fully
executed Intellectual Property Security Agreements describing the IP Collateral
consisting of U.S. Copyrights in the Copyright Office within the time period(s)
required pursuant to 17 U.S.C. § 205; and
(C)    Pledged Collateral that consists of “certificated securities” (within the
meaning of Section 8-102(a)(4) of the UCC) (“Certificated Pledged Equity
Interests”) or “instruments” (within the meaning of Section 9-102(a)(47) of the
UCC) (“Pledged Instruments”), upon the delivery (and continued possession) of
the certificates or instruments evidencing such Pledged Collateral to the
Collateral Agent in the State of New York in accordance with this Agreement,
will constitute a perfected (subject to Permitted Liens) security interest, in
each case, in such Collateral in favor of the Collateral Agent for the benefit
of the Secured Parties to the extent that any such action can achieve such
perfection. Such Security Interest is prior to all other Liens (other than
Permitted Liens).
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document, no Grantor is or will be required to:
(i)    take any action to grant or perfect the Security Interest with respect to
any Excluded Asset(s); or
(ii)    take any action that the definition of Collateral and Guarantee
Requirement expressly provides that no Grantor shall be required to take.
(iii)    perfect the Security Interest by any means other than those filings and
other actions described in (a) clauses (A), (B) and, to the extent required by
Section 4.2, (C) of Section 3.1(b)(ii) (including, for the avoidance of doubt,
taking any action to perfect the Security Interest in any Letter-of-Credit
Rights other than the filing of a UCC financing statement) and (b) with respect
to any Commercial Tort Claims constituting Collateral, Section 4.5; or
(iv)    except with respect to Fixtures covered by a Mortgage, make any fixture
filing.
Section 3.2    Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its jurisdiction of
organization, the organizational number issued to it by its jurisdiction of
organization, if any, and its federal employer identification number, in each
case as of the Closing Date, are set forth in the Perfection Certificate. Each
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction.

12
    



--------------------------------------------------------------------------------




Section 3.3    Principal Location. Such Grantor’s chief executive office and
mailing address (if different), in each case as of the Closing Date, is
disclosed in the Perfection Certificate.
Section 3.4    Exact Names, Etc.. As of the Closing Date, the name of such
Grantor set forth in Section IA of the Perfection Certificate is the exact name
of such Grantor as it appears in such Grantor’s certificate of organization or
like document, as amended, as filed with such Grantor’s jurisdiction of
organization.
Section 3.5    Intellectual Property. As of the Closing Date, such Grantor owns
no interest in, or title to, any United States federal registered or applied for
Patent or Trademark or registered Copyright except as set forth in Section IIB
of the Perfection Certificate.
Section 3.6    No Financing Statements or Security Agreements. After giving
effect to the Transactions, such Grantor has not filed or consented to the
filing of any financing statement or security agreement naming such Grantor as
debtor and describing all or any portion of the Collateral that has not lapsed
or been terminated except (a) for financing statements or security agreements
naming the Collateral Agent, on behalf of the Secured Parties, as the secured
party and (b) as permitted by Sections 4.1(e) and 4.1(f).
Section 3.7    Pledged Collateral.
(a)    Schedule I hereto sets forth a complete and accurate list, as of the
Closing Date, of all of the Pledged Collateral owned by such Grantor and, with
respect to any Certificated Pledged Equity Interest, the percentage of the total
issued and outstanding Equity Interests of the issuer represented thereby. As of
the Closing Date, such Grantor is the legal and beneficial owner of the Pledged
Collateral listed on Schedule I as being owned by it, free and clear of any
Liens, except for the security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, hereunder and Liens permitted under Section
5.02(a) of the Credit Agreement. Such Grantor further represents and warrants
that:
(i)    all Certificated Pledged Equity Interests owned by such Grantor and
issued by a Grantor or a wholly owned Subsidiary of a Grantor have been (to the
extent such concepts are relevant with respect to such Certificated Pledged
Equity Interests) duly authorized and validly issued by the issuer thereof and
are fully paid and (if applicable) non-assessable, and
(ii)    to the best of its knowledge, any Pledged Instruments owed to such
Grantor have been duly authorized, authenticated or issued and delivered by the
issuer of such Pledged Instruments and are the legal, valid and binding
obligations of such issuer, subject to applicable debtor relief laws and general
principles of equity.
(b)    No consent, approval or authorization of any Person is required for the
pledge by such Grantor of the Pledged Equity Interests pursuant to this
Agreement.

13
    



--------------------------------------------------------------------------------




(c)    Except for restrictions and limitations imposed or permitted by the Loan
Documents or securities laws generally, none of the Pledged Collateral owned by
such Grantor is subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Collateral hereunder, the sale or disposition thereof pursuant hereto or
the exercise by the Collateral Agent of rights and remedies hereunder; provided,
however, that the exercise of rights and remedies with respect to Pledged
Collateral is and will remain limited by and subject to the requirements of any
and all applicable requirements of law.
Section 3.8    Commercial Tort Claims. As of the Closing Date, such Grantor
holds no Commercial Tort Claims having a value in excess of $10,000,000 for
which such Grantor has filed a complaint in a court of competent jurisdiction,
except as indicated in Schedule III hereto.
Section 3.9    Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete in all material respects as of the Closing Date.
Section 3.10    Limitation on Representations. Notwithstanding anything herein
to the contrary (including this Article III), such Grantor does not make (and
will not make) any representation or warranty as to:
(1)the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary, or as to the rights and remedies of the Collateral Agent
or any other Secured Party with respect thereto, under foreign law;
(2)the pledge or creation of any security interest, or the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest to the extent such pledge, security interest, perfection or
priority is not required pursuant to the Collateral and Guarantee Requirement;
or
(3)on the Closing Date and until required pursuant to Section 5.01(h), 3.01(b)
or 3.02(d), as applicable, of the Credit Agreement, the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Closing Date pursuant to Section 5.01(h), 3.01(b) or 3.02(d), as
applicable, of the Credit Agreement.
ARTICLE IV    

COVENANTS
From the Closing Date, and thereafter until the termination of the aggregate
Commitments and payment in full of all Secured Obligations (other than
(i) contingent obligations for indemnity, expense reimbursement, tax gross-up or
yield protection for which no claim has been made

14
    



--------------------------------------------------------------------------------




and (ii) Secured Obligations under Secured Hedge Agreements, Secured Letters of
Credit and Secured Cash Management Obligations to the extent not currently due),
each Grantor, only as to itself, agrees that:
Section 4.1    General.
(a)    Collateral Records. Each Grantor will maintain complete and accurate
books and records in accordance with the requirements of Section 5.01(f) of the
Credit Agreement.
(b)    Authorization to File Financing Statements, etc.. Each Grantor hereby
authorizes the Collateral Agent (or another Agent on its behalf) to file, and if
requested will deliver to the Collateral Agent (or another Agent on its behalf),
all financing statements and other documents with respect to the Collateral (or
any part thereof) and take such other actions as may from time to time be
requested by the Collateral Agent in order to maintain a perfected security
interest in and, if applicable, Control of, the Collateral to the extent
required by Section 3.1. Any financing statement filed by the Collateral Agent
(or another Agent on its behalf) may be filed in any filing office in any
applicable UCC jurisdiction and may (i) describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including, if applicable, whether such Grantor
is an organization, the type of organization and any organization identification
number issued to such Grantor. Each Grantor also agrees to furnish any such
information to the Collateral Agent promptly upon reasonable request. The
Collateral Agent (or another Agent on its behalf) is further irrevocably
authorized to file (to the extent the Grantors have not already made such
filings) Intellectual Property Security Agreements with respect to the
applicable IP Collateral, executed by the applicable Grantor(s) with the USPTO
or the Copyright Office (or any successor offices).
(c)    Further Assurances. Each Grantor will:
(i)    take or cause to be taken such further actions in accordance with
Section 5.01(h) of the Credit Agreement;
(ii)    subject to the Collateral and Guarantee Requirement, and in accordance
with Sections 5.01(g), 5.01(h) and 5.01(i) of the Credit Agreement, take such
other actions as the Collateral Agent reasonably deems appropriate under
applicable law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement; and
(iii)    take commercially reasonable actions to defend the Security Interest
and the priority thereof against the claims and demands not permitted by the
Loan Documents of all Persons whomsoever.

15
    



--------------------------------------------------------------------------------




(d)    Disposition of Collateral. No Grantor will sell, lease, transfer or
otherwise dispose of any Collateral except for licenses, sales, leases,
transfers and other dispositions specifically permitted under Section 5.02(f) of
the Credit Agreement.
(e)    Liens. No Grantor will create, incur or assume any Lien on the Collateral
except (i) the Security Interest and (ii) Liens permitted by Section 5.02(a) of
the Credit Agreement.
(f)    Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except to cover security interests as permitted under Section
4.1(e).
(g)    Change of Name, Etc. Each Grantor agrees to promptly furnish to the
Collateral Agent (and in any event within fifteen (15) Business Days of such
change or such longer period as the Collateral Agent may agree) written notice
of any change in: (i) such Grantor’s legal name; (ii) such Grantor’s
organizational legal entity designation or jurisdiction of incorporation or
formation; (iii) the location of such Grantor’s chief executive office or sole
place of business; (iv) such Grantor’s organizational identification number, if
any; and (v) such Grantor’s taxpayer identification number.
(h)    Further Documentation. Each Grantor shall furnish to the Collateral Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the assets and property
of such Grantor as the Collateral Agent may reasonably request, all in
reasonable detail.
(i)    Exercise of Duties. Anything herein to the contrary notwithstanding, (i)
the exercise by the Collateral Agent of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (ii) each Grantor shall remain
liable under each of the contracts and agreements included in the Collateral,
including, without limitation, any Receivables and any agreements relating to
Pledged Equity Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and no Secured Party shall have any obligation or liability under any
such contracts or agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to make any inquiry as to the nature or sufficiency of any payment received by
it or perform any of the obligations or duties of any Grantor thereunder or to
take any action to collect or enforce any claim for payment assigned hereunder
or any rights under any contract or agreement included in the Collateral,
including, without limitation, any Receivables and any agreements relating to
Pledged Equity Interests.
Section 4.2    Delivery of Pledged Collateral. Each Grantor will promptly
deliver to the Collateral Agent (or its non-fiduciary agent or designee) upon
execution of this Agreement (or at such later time as permitted under the Credit
Agreement or as the Collateral Agent may agree) all certificates or instruments,
if any, representing or evidencing the Certificated Pledged Equity Interests or
Pledged

16
    



--------------------------------------------------------------------------------




Instruments (other than checks received in the ordinary course of business),
together with duly executed instruments of transfer or assignment in blank.
Section 4.3    Pledged Collateral.
(a)    Registration in Nominee Name; Denominations. The Collateral Agent (or its
non-fiduciary agent or designee), on behalf of the Secured Parties, shall hold
Certificated Pledged Equity Interests and Pledged Instruments in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent. Following the occurrence and during the continuance of an Event of
Default, each Grantor will promptly give to the Collateral Agent (or its
non-fiduciary agent or designee) copies of any notices or other communications
received by it with respect to Certificated Pledged Equity Interests and Pledged
Instruments registered in the name of such Grantor. Following the occurrence and
during the continuance of an Event of Default and after prior written notice to
the applicable Grantor, the Collateral Agent (or its non-fiduciary agent or
designee) shall at all times have the right to exchange the certificates
representing Certificated Pledged Equity Interests and Pledged Instruments for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.
(b)    Exercise of Rights in Pledged Collateral.
(i)    Without in any way limiting the foregoing and subject to clause (ii)
below, each Grantor has the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not in conflict with the
Loan Documents. Subject to clause (ii) below, the Collateral Agent will promptly
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request in writing for the purpose of enabling such
Grantor to exercise such voting or other rights, in each case as specified in
such request and in form and substance reasonably satisfactory to the Collateral
Agent and such Grantor.
(ii)    Each Grantor will permit the Collateral Agent (or its non-fiduciary
agent or designee) at any time after the occurrence and during the continuance
of an Event of Default, and after prior written notice to the applicable Grantor
to exercise all voting rights or other rights relating to Pledged Collateral,
including exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting Pledged
Collateral as if it were the absolute owner thereof; provided that, unless
otherwise directed by the Majority Lenders, the Collateral Agent will have the
right at any time after the occurrence and during the continuance of an Event of
Default to permit the Grantors to exercise such rights; provided, further that
the exercise of rights and remedies with respect to Pledged Collateral is and
will remain limited by and subject to the requirements of any and all applicable
requirements of law.
(iii)    Unless an Event of Default has occurred and is continuing and such
Grantor shall have received written notice from the Collateral Agent or the

17
    



--------------------------------------------------------------------------------




Administrative Agents pursuant to Section 4.3(b)(iv), each Grantor is entitled
to receive and retain any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Collateral to the
extent and only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Loan Documents and applicable law;
provided, however, that any non-cash dividends, interest, principal or other
distributions that would constitute Certificated Pledged Equity Interests or
Pledged Instruments, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Certificated Pledged Equity Interests or received in exchange for Certificated
Pledged Equity Interests or Pledged Instruments or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Pledged Collateral and shall, to the extent
constituting Certificated Pledged Equity Interests or Pledged Instruments, be
promptly delivered to the Collateral Agent (or its non-fiduciary agent or
designee) in the same form as so received (with any necessary endorsement or
instrument of assignment). So long as no Event of Default has occurred and is
continuing, the Collateral Agent shall promptly deliver to each Grantor (at the
expense of such Grantor) any Certificated Pledged Equity Interests or Pledged
Instruments in its possession if requested to be delivered to the issuer thereof
in connection with any exchange, redemption or sale of such Certificated Pledged
Equity Interests or Pledged Instruments permitted pursuant to the terms of the
Credit Agreement.
(iv)    Upon the occurrence and during the continuance of an Event of Default
and written notice from the Collateral Agent or the Administrative Agents to
such Grantor, all dividends, interest, principal and other distributions paid on
or distributed in respect of Pledged Collateral shall be paid or distributed to
the Collateral Agent and any such dividends, interest, principal or other
distributions received by the applicable Grantor shall be received by such
Grantor as the agent of the Collateral Agent for the benefit of the Secured
Parties, and held by such Grantor in trust for the Collateral Agent for the
benefit of the Secured Parties and delivered forthwith by such Grantor to the
Collateral Agent in the exact form received (with any necessary endorsement or
instrument of assignment).
(v)    Each Grantor which is an issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Pledged Equity Interests issued by it
and will comply with such terms insofar as such terms are applicable to it, (ii)
it will notify the Collateral Agent promptly in writing of the occurrence of any
of the events described in the proviso to Section 4.3(b)(iii) with respect to
the Pledged Equity Interests issued by it and (iii) the terms of Section
4.3(b)(vi) shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 4.3(b)(vi) with respect to the Pledged
Equity Interests issued by it. Each Grantor which is either an issuer or an
owner of any Pledged Equity Interests hereby consents to the grant by each other
Grantor of the

18
    



--------------------------------------------------------------------------------




security interest hereunder in such Pledged Equity Interests in favor of the
Collateral Agent and to the transfer of any Pledged Equity Interests to the
Collateral Agent or its nominee following an Event of Default and to the
substitution of the Collateral Agent or its nominee as a partner, member or
shareholder or other equity holder of the issuer of the related Pledged Equity
Interest.
(vi)    Each Grantor hereby authorizes and instructs each issuer of any Pledged
Debt or Pledged Equity Interests pledged by such Grantor hereunder to (i) comply
with any instruction received by it from the Administrative Agents in writing
that (x) states that an Event of Default has occurred and is continuing and (y)
is otherwise in accordance with the terms of this Agreement, without any other
or further instructions from such Grantor, and each Grantor agrees that each
Issuer shall be fully protected in so complying, and (ii) to the extent required
by Section 4.3(b)(iv), pay any dividends or other payments with respect to the
Pledged Debt or Pledged Equity Interests directly to the Collateral Agent.
Section 4.4    Intellectual Property.
(a)    In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, files an application for the registration of any
material Patent, Trademark or Copyright with the USPTO or the Copyright Office
or otherwise becomes the owner of any material Patent, Trademark or Copyright
registered or applied for in the USPTO or the Copyright Office, such Grantor
will, together with the delivery of a Compliance Certificate with respect to the
financial statements delivered pursuant to Section 5.01(b)(ii) of the Credit
Agreement, provide the Collateral Agent with a report setting forth the
information required by Section IIB of the Perfection Certificate (or confirming
that there has been no change in such information since the latter of the
Closing Date or the last such report), and, upon request of the Collateral
Agent, such Grantor shall promptly execute and deliver any and all security
agreements or other instruments as the Collateral Agent may reasonably request
to evidence the Collateral Agent’s security interest in such Patent, Trademark
or Copyright, and the General Intangibles of such Grantor relating thereto or
represented thereby.
(b)    Nothing in this Agreement shall prevent any Grantor from disposing of,
discontinuing the use or maintenance of, abandoning, failing to pursue or
enforce, or otherwise allowing to lapse, terminate or put into the public
domain, any of its Collateral constituting Intellectual Property to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such disposition, discontinuance, abandonment or other
action (or non-action) could not reasonably be expected to result in a material
adverse effect on the business, financial condition or operations of the Company
and its Restricted Subsidiaries, taken as a whole.
Section 4.5    Commercial Tort Claims. Each Grantor shall, together with the
delivery of a Compliance Certificate with respect to the financial statements
delivered pursuant to Section 5.01(b)(ii), notify the Collateral Agent of any
Commercial Tort Claims for which such Grantor has filed

19
    



--------------------------------------------------------------------------------




complaint(s) in court(s) of competent jurisdiction and, unless the Collateral
Agent otherwise consents, such Grantor shall update Schedule III hereof, thereby
granting to the Collateral Agent a security interest in such Commercial Tort
Claim(s). The requirement in the preceding sentence shall not apply to the
extent that the amount of any such Commercial Tort Claim does not exceed
$10,000,000 or to the extent such Grantor shall have previously notified the
Collateral Agent with respect to any previously held or acquired Commercial Tort
Claim.
ARTICLE V    

REMEDIES
Section 5.1    Remedies. Upon the occurrence and during the continuance of an
Event of Default and after written notice by the Collateral Agent to the Company
and the applicable Grantor of its intent to do so:
(a)    the Collateral Agent may (and at the direction of the Majority Lenders,
shall) exercise any or all of the following rights and remedies:
(v)    those rights and remedies provided in this Agreement, the Credit
Agreement or any other Loan Document;
(vi)    those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including any law governing the exercise of a bank’s right of
setoff or bankers’ Lien) when a debtor is in default under a security agreement;
and
(vii)    enter the premises of any Grantor where any Collateral is located (with
or without judicial process but without breach of the peace) for a reasonable
period of time to, subject to the mandatory requirements of applicable law,
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at such Grantor’s premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Collateral Agent may deem commercially
reasonable.
provided, however, that the exercise of rights and remedies with respect to
Pledged Collateral is and will remain limited by and subject to the requirements
of any and all applicable requirements of law.
(b)    Each Grantor acknowledges and agrees that the compliance by the
Collateral Agent, on behalf of the Secured Parties, with any applicable state or
federal law requirements in connection with a disposition of the Collateral will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.

20
    



--------------------------------------------------------------------------------




(c)    The Collateral Agent shall have the right upon any public sale or sales
and, to the extent permitted by law, upon any private sale or sales, to purchase
for the benefit of the Collateral Agent and the other Secured Parties, the whole
or any part of the Collateral so sold, free of any right of equity of
redemption, which equity of redemption each Grantor hereby expressly releases to
the extent permitted by applicable law.
(d)    Until the Collateral Agent is able to effect a sale, lease, transfer or
other disposition of Collateral, the Collateral Agent shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or the value of the
Collateral, or for any other purpose deemed appropriate by the Collateral Agent.
The Collateral Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Collateral
Agent’s remedies (for the benefit of the Collateral Agent and the other Secured
Parties) with respect to such appointment without prior notice or hearing as to
such appointment.
(e)    Notwithstanding the foregoing, neither the Collateral Agent nor the other
Secured Parties shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, the Grantors, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
(f)    Each Grantor recognizes that the Collateral Agent may be unable to effect
a public sale of any or all of the Pledged Collateral and may be compelled to
resort to one or more private sales thereof. Each Grantor also acknowledges that
any private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of such sale
being private. The Collateral Agent shall be under no obligation to delay a sale
of any of the Pledged Collateral for the period of time necessary to permit any
Grantor or the issuer of the Pledged Collateral to register such securities for
public sale under the Securities Act of 1933, as amended, or under applicable
state securities laws, even if any Grantor and the issuer would agree to do so
(it being acknowledged and agreed that no Grantor shall have any obligation
hereunder to do so).
Section 5.2    Grantors’ Obligations Upon Default. Upon the written request of
the Collateral Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:
(c)    assemble and make available to the Collateral Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Collateral Agent, whether at such Grantor’s premises or
elsewhere; and

21
    



--------------------------------------------------------------------------------




(d)    permit the Collateral Agent, by the Collateral Agent’s representatives
and agents, but without breach of the peace, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral or the books and records relating thereto, or both, to remove all
or any part of the Collateral or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay any
Grantor for such use and occupancy.
Section 5.3    Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent to exercise the rights and remedies under this
Article V upon the occurrence and during the continuance of an Event of Default,
at such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby (a) grants to the Collateral Agent, for
the benefit of the Collateral Agent and the other Secured Parties, a
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Intellectual
Property rights now owned or hereafter acquired by such Grantor, wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof; provided, however,
(i) that such licenses to be granted hereunder with respect to Trademarks shall
be subject to the maintenance of quality standards with respect to the goods and
services on which such Trademarks are used sufficient to preserve the validity
of such Trademarks; (ii) that such licenses granted with regard to trade secrets
shall be subject to the requirement that the secret status of trade secrets be
maintained and reasonable steps are taken to ensure that they are maintained;
and (iii) that the Collateral Agent shall have no greater rights than those of
any such Grantor under such license or sublicense; and (b) as to the rights of
Grantor’s themselves, and subject to the rights of any third party at law, in
equity, or pursuant to any license agreement entered into by a Grantor,
irrevocably agrees that, at any time and from time to time following the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may sell any Grantor’s Inventory directly to any Person, including Persons
who have previously purchased any Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Collateral Agent’s
rights under this Agreement, may (subject to any restrictions contained in
applicable third party licenses entered into by a Grantor) sell Inventory which
bears any Trademark owned by or licensed to any Grantor and any Inventory that
is covered by any intellectual property interest owned by or licensed to such
Grantor and the Collateral Agent may finish any work in process and affix any
relevant Trademark owned by or licensed to any Grantor and sell such Inventory
as provided herein. The use of the license granted pursuant to clause (a) of the
preceding sentence by the Collateral Agent may be exercised, at the option of
the Collateral Agent, only upon the occurrence and during the continuance of an
Event of Default; provided, however, that any permitted license, sublicense or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default.
ARTICLE VI    

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

22
    



--------------------------------------------------------------------------------




Section 6.1    Account Verification. The Grantors acknowledge that after the
occurrence and during the continuance of an Event of Default after prior written
notice to the relevant Grantor of its intent to do so, the Collateral Agent may
in its own name, or in the name of such Grantor, communicate with the Account
Debtors of such Grantor to verify with such Persons the existence, amount and
terms of, and any other matter reasonably relating to, the Accounts owing by
such Account Debtor to such Grantor (including any Instruments and/or
Receivables that are Collateral relating to such Accounts).
Section 6.2    Authorization for Secured Party to Take Certain Action.
(c)    Each Grantor hereby appoints, effective upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent as its attorney in
fact (1) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted by Section
5.02(a) of the Credit Agreement), (2) to endorse and collect any cash proceeds
of the Collateral and to apply the proceeds of any Collateral received by the
Collateral Agent to the Secured Obligations as provided in Section 6.02 of the
Credit Agreement, (3) to demand payment or enforce payment of the Receivables in
the name of the Collateral Agent or any Grantor and to endorse any and all
checks, drafts, and other instruments for the payment of money relating to the
Receivables, (4) to sign any Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of such Grantor,
assignments and verifications of Receivables, (5) to exercise all of any
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (6) to settle, adjust, compromise, extend or renew the
Receivables, (7) to settle, adjust or compromise any legal proceedings brought
to collect Receivables, (8) to prepare, file and sign any Grantor’s name on a
proof of claim in bankruptcy or similar document against any Account Debtor of
such Grantor, (9) to prepare, file and sign any Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, and (10) to use information contained in any data processing,
electronic or information systems relating to Collateral; and each Grantor
agrees to reimburse the Collateral Agent for any reasonable payment made or any
reasonable documented expense incurred by the Collateral Agent in connection
with any of the foregoing, in accordance with, and solely to the extent required
by, the provisions Section 9.04 of the Credit Agreement; provided that, this
authorization shall not relieve any Grantor of any of its obligations under this
Agreement or under the Credit Agreement.
(d)    All acts of said attorney or designee are hereby ratified and approved by
the Grantors. The powers conferred on the Collateral Agent, for the benefit of
the Collateral Agent and the other Secured Parties, under this Section 6.2 are
solely to protect the Collateral Agent’s interests in the Collateral and shall
not impose any duty upon the Collateral Agent or any other Secured Party to
exercise any such powers.
Section 6.3    PROXY. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS,
EFFECTIVE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) WITH RESPECT TO THE

23
    



--------------------------------------------------------------------------------




PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH
FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH
PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.
Section 6.4    NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT
IS TERMINATED IN ACCORDANCE WITH SECTION 7.11. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY OTHER SECURED PARTY, NOR
ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES
ARE ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
ARTICLE VII    

GENERAL PROVISIONS
Section 7.1    Waivers. Each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made. To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantors, addressed as set forth in Article VIII, at least ten
days prior to (i) the date of any such public sale or (ii) the time after which
any such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Collateral Agent or any other Secured Party arising out of
the repossession, retention or sale of the Collateral (after the occurrence and
during the continuance of an Event of Default), except such as arise solely out
of the gross negligence, bad faith or willful misconduct of the Collateral Agent
or such Secured Party as finally determined by a court of competent
jurisdiction.

24
    



--------------------------------------------------------------------------------




To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Collateral Agent or any other Secured Party, any valuation,
stay, appraisal, extension, moratorium, redemption or similar laws and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral after
the occurrence of and during the continuance of an Event of Default, made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Agreement, or otherwise. Except as otherwise specifically
provided herein, each Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Agreement or any Collateral.
Section 7.2    Limitation on Collateral Agent’s and Secured Party’s Duty with
Respect to the Collateral.
(a)    The Collateral Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. The Collateral Agent and each Secured Party
shall use reasonable care with respect to the Collateral in its possession or
under its control. Neither the Collateral Agent, nor any other Secured Party
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Collateral Agent or
such Secured Party, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. Without limiting
the generality of the foregoing, the Collateral Agent shall not be liable or
responsible for (i) any loss or diminution in the value of any of the
Collateral, by reason of the act or omission of any carrier, forwarding agency
or other agent or bailee selected by the Collateral Agent in good faith, (ii)
the existence, genuineness or value of any of the Collateral or for the
validity, perfection, priority or enforceability of the Liens in any of the
Collateral, (iii) the validity or sufficiency of the Collateral or any agreement
or assignment contained therein, (iv) the validity of the title of the Grantors
to the Collateral, (v) insuring the Collateral or (vi) the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. In particular, the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral.
(b)    To the extent that applicable law imposes duties on the Collateral Agent
to exercise remedies, after the occurrence and during the continuance of an
Event of Default, in a commercially reasonable manner, each Grantor acknowledges
and agrees that it would be commercially reasonable for the Collateral Agent
(i) to fail to incur expenses deemed significant by the Collateral Agent to
prepare Collateral for disposition or otherwise to transform raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors

25
    



--------------------------------------------------------------------------------




and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as a Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements at the Grantors’ cost to insure the Collateral Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies against the Collateral, after the
occurrence and during the continuance of an Event of Default, and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 7.2.
Without limitation upon the foregoing, nothing contained in this Section 7.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 7.2.
(c)    In the performance of its obligations and the exercise of its rights and
remedies under this Agreement, the Collateral Agent shall be entitled to the
benefits of, and shall be entitled to enforce, all provisions of Articles VIII
and IX of the Credit Agreement.
Section 7.3    Compromises and Collection of Collateral. Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.
Section 7.4    Collateral Agent Performance of Debtor Obligations. Without
having any obligation to do so, following the occurrence and during the
continuance of an Event of Default, the

26
    



--------------------------------------------------------------------------------




Collateral Agent may perform or pay any obligation which any Grantor has agreed
to perform or pay under this Agreement and such Grantor shall reimburse the
Collateral Agent for any amounts paid by the Collateral Agent pursuant to this
Section 7.4 in accordance with Section 9.04 of the Credit Agreement. Each
Grantor’s obligation to reimburse the Collateral Agent pursuant to the preceding
sentence shall be a Secured Obligation payable in accordance with Section 9.04
of the Credit Agreement.
Section 7.5    No Waiver; Amendments; Cumulative Remedies. No failure or delay
by the Collateral Agent or any other Secured Party in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the other Secured Parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Secured Party therefrom shall in any event be effective unless
in writing signed by the Collateral Agent to the extent discretion is given to
the Collateral Agent herein or pursuant to any other Loan Documents, or
otherwise by the Collateral Agent with the concurrence or at the direction of
the Lenders required under Section 9.01 of the Credit Agreement (if any), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.
Section 7.6    Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and limited to
the extent necessary so that they shall not render this Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in this Agreement that is held to be inoperative, unenforceable,
or invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement are
declared to be severable.
Section 7.7    Benefit of Agreement. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of each Grantor, the Collateral
Agent and the other Secured Parties and their respective successors and
permitted assigns (including all Persons who become bound as a debtor to this
Agreement), except that (other than as expressly permitted under the Credit
Agreement) no Grantor shall have the right to assign its rights or delegate its
obligations under this Agreement or any interest herein, without the prior
written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, hereunder.
Section 7.8    Survival of Representations. All representations and warranties
of each Grantor contained in this Agreement shall survive the execution and
delivery of this Agreement.

27
    



--------------------------------------------------------------------------------




Section 7.9    Expenses. Solely to the extent required by Section 9.04 of the
Credit Agreement, each Grantor jointly and severally agrees to reimburse the
Collateral Agent for any and all reasonable and documented out-of-pocket
expenses paid or incurred by the Collateral Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral. Any and all costs and expenses incurred
by any Grantor in the performance of actions required pursuant to the terms
hereof shall be borne solely by such Grantor.
Section 7.10    Additional Grantors. Pursuant to and in accordance with
Section 5.01(g) of the Credit Agreement, each Grantor shall cause (i) each
Significant Domestic Subsidiary formed or acquired after the date of this
Agreement in accordance with the terms of the Credit Agreement and (ii) any
Domestic Subsidiary that was an Excluded Subsidiary but has ceased to be an
Excluded Subsidiary and that become a Significant Domestic Subsidiary, to enter
into this Agreement as a Grantor by executing a Joinder. Upon the execution and
delivery by the Collateral Agent and such Subsidiary of a Joinder, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder will remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.
Section 7.11    Termination or Release.
(a)    Subject to the last sentence of the definition of “Secured Obligations”,
this Agreement shall continue in effect until, and shall terminate upon, the
termination of the aggregate Commitments and payment in full of all Secured
Obligations (other than (i) contingent obligations for indemnity, expense
reimbursement, tax gross-up or yield protection for which no claim has been made
and (ii) Secured Obligations under Secured Hedge Agreements, Secured Letters of
Credit and Secured Cash Management Obligations to the extent not currently due).
(b)    A Grantor shall automatically be released from its obligations hereunder
and the security interests created hereunder in the Collateral of such Grantor
shall be automatically released in the circumstances set forth in Section 9.08
of the Credit Agreement, including, with respect to any Guarantor, as a result
of any transaction permitted under the Credit Agreement pursuant to which such
Guarantor ceases to be a Subsidiary of the Company.
(c)    Upon any sale, transfer or other disposition by any Grantor of any
Collateral that is permitted under Section 4.1(d) to any Person that is not
another Grantor, or upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Collateral as set forth in
Section 9.08 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.
(d)    The security interests granted hereunder in any Collateral, to the extent
such Collateral is comprised of property leased to a Grantor, shall be
automatically released upon termination or expiration of such lease, pursuant to
Section 9.08 of the Credit Agreement.

28
    



--------------------------------------------------------------------------------




(e)    The security interest in any Collateral shall be automatically released
in any circumstance set forth in Section 9.08 of the Credit Agreement that
provides for such release or upon any release of the Lien on such Collateral in
accordance with Section 9.08 of the Credit Agreement.
(f)    In connection with any termination or release pursuant to
Section 7.11(a), (b), (c), (d) or (e), the Collateral Agent shall promptly
execute and deliver to any Grantor, at such Grantor’s expense, all UCC
termination statements and similar documents that such Grantor shall reasonably
request to evidence such termination or release and shall perform such other
actions reasonably requested by such Grantor to effect such release, including
delivery of certificates, securities and instruments. Any execution and delivery
of documents pursuant to this Section 7.11 shall be without recourse to or
representation or warranty by the Collateral Agent or any other Secured Party.
Without limiting the provisions of Section 7.9, the Company shall reimburse (or
cause to be reimbursed) the Collateral Agent in accordance with Section 9.04 of
the Credit Agreement for all reasonable and documented out-of-pocket costs and
expenses, including the fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 7.11.
Section 7.12    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding between each Grantor,
the Administrative Agents and the Collateral Agent relating to the Collateral
and supersedes all prior agreements and understandings, oral or written, between
any Grantor, the Administrative Agents and the Collateral Agent relating to the
Collateral.
Section 7.13    GOVERNING LAW, ETC.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES. EACH GRANTOR IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING
HERETO, IN EACH CASE IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

29
    



--------------------------------------------------------------------------------




LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT
ANY ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE COMPANY, THE OTHER GRANTORS OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION. THE COMPANY AND THE OTHER GRANTORS EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
Section 7.14    WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE COMPANY, THE OTHER
GRANTORS, THE ADMINISTRATIVE AGENTS, THE COLLATERAL AGENT AND, BY THEIR
ACCEPTANCE OF THE BENEFITS HEREOF, THE OTHER SECURED PARTIES HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each of the Company, the other Grantors,
the Administrative Agents, the Collateral Agent and, by their acceptance of the
benefits here, the other Secured Parties (i) acknowledges that this waiver is a
material inducement for the Company, the other Grantors, the Administrative
Agents, the Collateral Agent and the other Secured Parties to enter into a
business relationship, that the Company, the other Grantors, the Administrative
Agents, the Collateral Agent and the other Secured Parties have already relied
on this waiver in entering into this Agreement or accepting the benefits
thereof, as the case may be, and that each will continue to rely on this waiver
in their related future dealings and (ii) further warrants and represents that
each has reviewed this waiver with its legal counsel, and that each knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
Section 7.15    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN

30
    



--------------------------------------------------------------------------------




SECTION 8.1. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 7.16    Subrogation and Subordination. Upon payment by any Grantor of
any Secured Obligations, all rights of such Grantor against the Company or any
other Grantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior satisfaction the
termination of the aggregate Commitments and payment in full of all Secured
Obligations (other than (i) contingent obligations for indemnity, expense
reimbursement, tax gross-up or yield protection for which no claim has been made
and (ii) Secured Obligations under Secured Hedge Agreements, Secured Letters of
Credit and Secured Cash Management Obligations to the extent not currently due).
If any amount shall be paid to the Company or any other Grantor in contravention
of the foregoing subordination on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Company or any other Grantor, such amount shall be held in trust for the benefit
of the Secured Parties and shall promptly be paid to the Collateral Agent to be
credited against the payment of the Secured Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement and the other
Loan Documents. Subject to the foregoing, to the extent that any Grantor (other
than the Company) shall, under this Agreement or the Credit Agreement as a joint
and several obligor, repay any of the Secured Obligations (an “Accommodation
Payment”), then the Grantor making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Grantors in an amount equal to a fraction of such Accommodation Payment,
the numerator of which fraction is such other Grantor’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the Grantors.
As of any date of determination, the “Allocable Amount” of each Grantor shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Grantor hereunder and under the Credit Agreement
without (a) rendering such Grantor “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b)
leaving such Grantor with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Grantor unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA.
Section 7.17    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging (including in .pdf format) means shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 7.18    Mortgages. In the case of a conflict between this Agreement and
the Mortgages (if any) with respect to Collateral that is real property
(including Fixtures), the Mortgages shall govern. In all other conflicts between
this Agreement and the Mortgages, this Agreement shall govern.

31
    



--------------------------------------------------------------------------------




ARTICLE VIII    

NOTICES
Section 8.1    Sending Notices. All notices, requests and demands pursuant
hereto shall be made in accordance with Section 9.02 of the Credit Agreement.
Section 8.2    Change in Address for Notices. Each of the Grantors, the
Administrative Agents, the Collateral Agent and the Lenders may change the
address or facsimile number for service of notice upon it by a notice in writing
to the other parties.
ARTICLE IX    

INTERCREDITOR AGREEMENT(S)
Section 9.1    Intercreditor Agreement(s) Govern. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT(S) (IF ANY). IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE
PROVISIONS OF ANY INTERCREDITOR AGREEMENT(S) AND THIS AGREEMENT, THE PROVISIONS
OF THE APPLICABLE INTERCREDITOR AGREEMENT(S) WILL GOVERN AND CONTROL.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



32
    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CSRA INC., as the Company,
By: /s/ Kevin M. Libby
Name: Kevin M. Libby
Title: Assistant Treasurer

COMPUTER SCIENCES GOVERNMENT SOLUTIONS LLC, as Grantor
By: /s/ Kevin M. Libby
Name: Kevin M. Libby
Title: Assistant Treasurer



 

[Signature Page to CSGS Collateral Agreement]



--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Pro Rata Administrative Agent
By: /s/ Lawrence Blat

Name: Lawrence Blat
Title: Authorized Signatory

ROYAL BANK OF CANADA, as Term Loan B Administrative Agent
By: /s/ Susan Khokher
Name: Susan Khokher
Title: Manager, Agency

MUFG UNION BANK, N.A., as Collateral Agent
By: /s/ Marion Zinowski

Name: Marion Zinowski
Title: Vice President




[Signature Page to CSGS Collateral Agreement]



--------------------------------------------------------------------------------




SCHEDULE I    


Pledged Collateral
Pledged Collateral constituting Equity Interest
Record Owner/Grantor
Issuer
Certificate No. (if applicable)
Number of Shares/Interest Owned
Percentage of Ownership Pledged
CSRA Inc.
CSC Government Solutions LLC
Uncertificated
100% membership interest
100%
CSRA Inc.
Star Second Merger Sub LLC
Uncertificated
100% membership interest
100%
CSC Government Solutions LLC
CSC Consular Services Inc.
2
1,000
100%
CSC Government Solutions LLC
Datatrac Information Services, Inc.
2
100,000
100%
CSC Government Solutions LLC
CSC Computer Sciences Caribbean Inc.
2
1,000
100%
CSC Government Solutions LLC
Log.Sec Corporation
1
2,025,000 / 5,000,000


100%
CSC Government Solutions LLC
Maricom Systems, Incorporated
1
16,000 / 80,000


100%
CSC Government Solutions LLC
Tenacity Solutions Incorporated
CA-5
Class A Common 715,000 / 1,065,000
100%
CSC Government Solutions LLC
42SIX, LLC
Uncertificated
100% membership interest
100%
CSC Government Solutions LLC
Autonomic Resources LLC
Uncertificated
100% membership interest
100%
CSC Government Solutions LLC
Centauri Solutions LLC
Uncertificated
100% membership interest
100%
CSC Government Solutions LLC
CSC Information Systems LLC
Uncertificated
100% membership interest
100%
CSC Government Solutions LLC
CSC Systems & Solutions LLC
Uncertificated
100% membership interest
100%
CSC Government Solutions LLC
DynPort Vaccine Company LLC
Uncertificated
100% membership interest
100%


Schedule 1 – CSRA Collateral Agreement
    



--------------------------------------------------------------------------------




Record Owner/Grantor
Issuer
Certificate No. (if applicable)
Number of Shares/Interest Owned
Percentage of Ownership Pledged
CSC Government Solutions LLC
Vulnerability Research Labs, LLC
Uncertificated
100% membership interest
100%
CSC Government Solutions LLC
CSC State and Local Solutions
Uncertificated
100% membership interest
100%

Pledged Collateral constituting Promissory Notes, Tangible Chattel Paper and
Instruments
None.



Schedule 1 – CSRA Collateral Agreement
    



--------------------------------------------------------------------------------




SCHEDULE II


Jurisdictions
Name of Grantor
Type of Organization
Jurisdiction of Organization/Formation
CSRA Inc. (formerly known as Computer Sciences Government Services Inc.)
Corporation
Nevada
Computer Sciences Government Services LLC
Limited liability company
Nevada






Schedule II – CSRA Collateral Agreement


NY\7376801.12

--------------------------------------------------------------------------------




SCHEDULE III


Commercial Tort Claims


None.

Schedule III – CSRA Collateral Agreement
    



--------------------------------------------------------------------------------




Exhibit A

FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between _________________________, a _______________ (the “New
Grantor”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative agent under
the Pro Rata Facilities (together with its successors and assigns in such
capacity, the “Pro Rata Administrative Agent”), ROYAL BANK OF CANADA, as
administrative agent under the Term Loan B Facility (together with its
successors and assigns in such capacity, the “Term Loan B Administrative Agent”)
and MUFG UNION BANK, N.A., as collateral agent for the Secured Parties (together
with its successors and assigns in such capacity, “Collateral Agent”) under that
certain Collateral Agreement, dated as of November 27, 2015 (as amended,
restated, amended and restated, refinanced, replaced, extended, supplemented
and/or otherwise modified from time to time, the “Collateral Agreement”), by and
among CSRA Inc. (formerly known as Computer Sciences Government Services Inc.),
a Nevada corporation (the “Company”), each other Grantor (as defined in the
Collateral Agreement) from time to time party thereto, the Pro Rata
Administrative Agent, the Term Loan B Administrative Agent and the Collateral
Agent.
Reference is made to that certain Credit Agreement, dated as of November 27,
2015 (as amended, restated, amended and restated, refinanced, replaced,
extended, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), by and among the Company, the guarantors from time to time party
thereto, the Pro Rata Administrative Agent, the Term Loan B Administrative
Agent, the Collateral Agent and each Lender and other party from time to time
party thereto. All terms used herein (including terms used above) and not
otherwise defined herein have the meanings specified in the Credit Agreement or
Collateral Agreement, as applicable.
The Grantors have entered into the Collateral Agreement to, among other things,
induce the Lenders to make the Advances under the Credit Agreement. Section 7.10
of the Collateral Agreement provides that certain Subsidiaries may become
Grantors under the Collateral Agreement by execution and delivery of a Joinder.
The undersigned New Grantor is executing this Agreement in accordance with the
requirements of the Credit Agreement to become a Grantor under the Collateral
Agreement in order to, among other things, induce the Lenders to make additional
Advances and as consideration for Advances previously made.
Accordingly, the New Grantor and the Collateral Agent, for the benefit of the
Secured Parties, hereby agree as follows:
1.The New Grantor hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Grantor will be deemed to be a “Grantor”
under the Collateral Agreement for all purposes of the Collateral Agreement and
will have all of the obligations of a “Grantor” thereunder as if it had executed
the Collateral Agreement, including the grant pursuant to Article II of the
Collateral Agreement of the Security Interest in the Collateral of the New
Grantor. In furtherance of the foregoing, the New Grantor hereby pledges,
assigns and grants to the Collateral Agent, on behalf of and for the benefit of
the Secured Parties, to secure the prompt and complete payment and performance
of all

EXHIBIT A -1
    



--------------------------------------------------------------------------------




Secured Obligations, a security interest in all of its right, title and interest
in, to and under all of the Collateral, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, the New Grantor (including under
any trade name or derivations thereof), and regardless of where located.
2.    The New Grantor hereby agrees that each reference in the Collateral
Agreement to a Grantor shall also mean and be a reference to the New Grantor.
3.    Attached to this Agreement are a duly completed Schedule I, Schedule II
and Schedule III to the Collateral Agreement, a Perfection Certificate in
substantially the form of Exhibit G to the Credit Agreement and, if applicable,
Intellectual Property Security Agreements in substantially the form of Exhibit B
to the Collateral Agreement, in each case, with respect to the New Grantor
(collectively, the “Supplemental Schedules”). The New Grantor represents and
warrants that the information contained on each of the Supplemental Schedules
with respect to such New Grantor and its properties and affairs is true,
complete and accurate in all material respects as of the date hereof.
4.    The New Grantor hereby waives acceptance by the Collateral Agent and the
Lenders of this Agreement and acknowledges that the Secured Obligations are and
will be deemed to be incurred, and that Advances under the Credit Agreement,
Secured Cash Management Agreements, Secured Letters of Credit and Secured Hedge
Agreements are made and maintained in reliance on this Agreement and the New
Grantor’s joinder as a party to the Collateral Agreement as herein provided.
5.    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic imaging
(including in .pdf format) means shall be effective as delivery of a manually
executed counterpart of this Agreement.
6.    All communications and notices hereunder will be in writing and given as
provided in Section 8.1 of the Collateral Agreement.
7.    Any provision in this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.
8.    Except as expressly supplemented hereby, the Collateral Agreement shall
remain in full force and effect.
9.    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT(S) (IF ANY). IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY

EXHIBIT A -2
    
NY\7376801.12

--------------------------------------------------------------------------------




BETWEEN THE PROVISIONS OF ANY INTERCREDITOR AGREEMENT(S) AND THIS AGREEMENT, THE
PROVISIONS OF ANY INTERCREDITOR AGREEMENT(S) WILL GOVERN AND CONTROL.
10.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]







EXHIBIT A -3
    
NY\7376801.12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


[NEW GRANTOR], as New Grantor
By:

Name:    
Title:    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Pro Rata Administrative Agent
By:

Name:    
Title:

ROYAL BANK OF CANADA, as Term Loan B Administrative Agent
By:

Name:    
Title:

MUFG UNION BANK, N.A., as Collateral Agent
By:

Name:    
Title:






EXHIBIT A -4
    



--------------------------------------------------------------------------------




EXHIBIT B    
FORM OF SHORT FORM INTELLECTUAL PROPERTY SECURITY AGREEMENTS
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is
entered into as of [________], 20[__], by and among [NAME OF GRANTOR]
(“Grantor”) and MUFG UNION BANK, N.A., in its capacity as collateral agent for
the Secured Parties (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, Grantor is party to a Collateral Agreement, dated as of November 27,
2015 (as it may be from time to time amended, restated, amended and restated,
replaced, supplemented and/or otherwise modified, the “Collateral Agreement”),
in favor of the Collateral Agent pursuant to which Grantor is required to
execute and deliver this Trademark Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement (as defined in the Collateral Agreement), Grantor hereby agrees with
the Collateral Agent as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Collateral Agreement and used herein have the meaning given to them in the
Collateral Agreement.
SECTION 2.    Grant of Security Interest in Trademark Collateral. Grantor hereby
pledges, assigns and grants to the Collateral Agent, on behalf of and for the
benefit of the Secured Parties, a security interest in and to all of its right,
title and interest in, to and under all the following Collateral owned by
Grantor (collectively, the “Trademark Collateral”):
(a)    Trademarks owned by Grantor listed on Schedule I attached hereto;
(b)    all goodwill of the business symbolized by such Trademarks; and
(c)    all proceeds of any and all of the foregoing.
SECTION 3.    Collateral Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Collateral Agreement,
and Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Collateral Agreement (and are
expressly subject to the terms and conditions thereof). In the event that any
provision of this Trademark Security Agreement is deemed to conflict with the
Collateral Agreement, the provisions of the Collateral Agreement shall control.

EXHIBIT B -1
    



--------------------------------------------------------------------------------




SECTION 4.    Termination or Release.
(a)    This Trademark Security Agreement shall terminate upon the termination of
the Collateral Agreement in accordance with its terms.
(b)    Grantor shall automatically be released from its obligations hereunder
and the security interests created hereunder in the Trademark Collateral of
Grantor shall be automatically released in the circumstances set forth in
Section 9.08 of the Credit Agreement, including as a result of any transaction
permitted under the Credit Agreement pursuant to which Grantor ceases to be a
Subsidiary of the Company.
(c)    Upon any sale, transfer or other disposition by Grantor of any Trademark
Collateral that is permitted under Section 4.1(d) of the Collateral Agreement to
any Person that is not another Grantor thereunder, or upon the effectiveness of
any written consent to the release of the security interest granted hereby in
any Trademark Collateral as set forth in Section 9.08 of the Credit Agreement,
the security interest in such Trademark Collateral shall be automatically
released.
(d)    The security interest in any Trademark Collateral shall be automatically
released in any circumstance set forth in Section 9.08 of the Credit Agreement
or upon any release of the Lien on such Trademark Collateral in accordance with
Section 9.08 of the Credit Agreement.
(e)    In connection with any termination or release pursuant to Section 4(a),
(b), (c) or (d), the Collateral Agent shall promptly execute, acknowledge and
deliver to Grantor, an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the
Trademark Collateral under this Trademark Security Agreement and shall perform
such other actions reasonably requested by Grantor to effect such release.
SECTION 5.    Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Trademark
Security Agreement by facsimile or other electronic imaging (including in .pdf
format) means shall be effective as delivery of a manually executed counterpart
of this Trademark Security Agreement.
SECTION 6.    Intercreditor Agreement(s). NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE
OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT(S) (IF
ANY). IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT(S) AND THIS AGREEMENT, THE PROVISIONS OF ANY
INTERCREDITOR AGREEMENT(S) WILL GOVERN AND CONTROL.

EXHIBIT B -2



--------------------------------------------------------------------------------




SECTION 7.    GOVERNING LAW. THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



EXHIBIT B -3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be duly executed as of the date first above written.
[GRANTOR], as Grantor
By:

Name:    
Title:    

MUFG UNION BANK, N.A., as Collateral Agent
By:

Name:    
Title:




EXHIBIT B -4
    



--------------------------------------------------------------------------------




PATENT SECURITY AGREEMENT
This Patent Security Agreement (this “Patent Security Agreement”) is entered
into as of [________], 20[__], by and among [NAME OF GRANTOR] (“Grantor”) and
MUFG UNION BANK, N.A., in its capacity as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, Grantor is party to a Collateral Agreement, dated as of November 27,
2015 (as it may be from time to time amended, restated, amended and restated,
supplemented and/or otherwise modified, the “Collateral Agreement”), in favor of
the Collateral Agent pursuant to which Grantor is required to execute and
deliver this Patent Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement (as defined in the Collateral Agreement), Grantor hereby agrees with
the Collateral Agent as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Collateral Agreement and used herein have the meaning given to them in the
Collateral Agreement.
SECTION 2.    Grant of Security Interest in Patent Collateral. Grantor hereby
pledges, assigns and grants to the Collateral Agent, on behalf of and for the
benefit of the Secured Parties, a security interest in and to all of its right,
title and interest in, to and under the Patents owned by Grantor listed on
Schedule I attached hereto, including all proceeds of any and all of the
foregoing (collectively, the “Patent Collateral”).
SECTION 3.    Collateral Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Collateral Agreement,
and Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Collateral Agreement (and are
expressly subject to the terms and conditions thereof). In the event that any
provision of this Patent Security Agreement is deemed to conflict with the
Collateral Agreement, the provisions of the Collateral Agreement shall control.
SECTION 4.    Termination or Release.
(a)    This Patent Security Agreement shall terminate upon the termination of
the Collateral Agreement in accordance with its terms.
(b)    Grantor shall automatically be released from its obligations hereunder
and the security interests created hereunder in the Patent Collateral of Grantor
shall be automatically released in the circumstances set forth in Section 9.08
of the Credit Agreement as a result of any transaction permitted under the
Credit Agreement pursuant to which Grantor ceases to be a Subsidiary of the
Company.

EXHIBIT B -5
    



--------------------------------------------------------------------------------




(c)    Upon any sale, transfer or other disposition by Grantor of any Patent
Collateral that is permitted under Section 4.1(d) of the Collateral Agreement to
any Person that is not another Grantor thereunder, or upon the effectiveness of
any written consent to the release of the security interest granted hereby in
any Patent Collateral as set forth in Section 9.08 of the Credit Agreement, the
security interest in such Patent Collateral shall be automatically released.
(d)    The security interest in any Patent Collateral shall be automatically
released in any circumstance set forth in Section 9.08 of the Credit Agreement
or upon any release of the Lien on such Patent Collateral in accordance with
Section 9.08 of the Credit Agreement.
(e)    In connection with any termination or release pursuant to Section 4(a),
(b), (c) or (d), the Collateral Agent shall promptly execute, acknowledge and
deliver to Grantor, an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the Patent
Collateral under this Patent Security Agreement and shall perform such other
actions reasonably requested by Grantor to effect such release.
SECTION 5.    Counterparts. This Patent Security Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Patent Security
Agreement by facsimile or other electronic imaging (including in .pdf format)
means shall be effective as delivery of a manually executed counterpart of this
Patent Security Agreement.
SECTION 6.    Intercreditor Agreement(s). NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE
OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT(S) (IF
ANY). IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
ANY INTERCREDITOR AGREEMENT(S) AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT(S) WILL GOVERN AND CONTROL.
SECTION 7.    GOVERNING LAW. THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]





EXHIBIT B -6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be duly executed as of the date first above written.
[GRANTOR], as Grantor
By:

Name:    
Title:    

MUFG UNION BANK, N.A., as Collateral Agent
By:

Name:    
Title:




EXHIBIT B -7
    



--------------------------------------------------------------------------------




COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is
entered into as of [________], 20[__], by and among [NAME OF GRANTOR]
(“Grantor”) and MUFG UNION BANK, N.A., in its capacity as collateral agent for
the Secured Parties (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, Grantor is party to a Collateral Agreement, dated as of November 27,
2015 (as it may be from time to time amended, restated, amended and restated,
replaced, supplemented and/or otherwise modified, the “Collateral Agreement”),
in favor of the Collateral Agent pursuant to which Grantor is required to
execute and deliver this Copyright Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement (as defined in the Collateral Agreement), Grantor hereby agrees with
the Collateral Agent as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Collateral Agreement and used herein have the meaning given to them in the
Collateral Agreement.
SECTION 2.    Grant of Security Interest in Copyright Collateral. Grantor hereby
pledges, assigns and grants to the Collateral Agent, on behalf of and for the
benefit of the Secured Parties, a security interest in and to all of its right,
title and interest in, to and under all Copyrights owned by Grantor listed on
Schedule I attached hereto, including all proceeds of any and all of the
foregoing (collectively, the “Copyright Collateral”).
SECTION 3.    Collateral Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Collateral Agreement,
and Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Collateral Agreement (and are
expressly subject to the terms and conditions thereof). In the event that any
provision of this Copyright Security Agreement is deemed to conflict with the
Collateral Agreement, the provisions of the Collateral Agreement shall control.
SECTION 4.    Termination or Release.
(a)    This Copyright Security Agreement shall terminate upon the termination of
the Collateral Agreement in accordance with its terms.
(b)    Grantor shall automatically be released from its obligations hereunder
and the security interests created hereunder in the Copyright Collateral of
Grantor shall be automatically released in the circumstances set forth in
Section 9.08 of the Credit Agreement, including as a result of any transaction
permitted under the Credit Agreement pursuant to which Grantor ceases to be a
Subsidiary of the Company.

EXHIBIT B -8
    



--------------------------------------------------------------------------------




(c)    Upon any sale, transfer or other disposition by Grantor of any Copyright
Collateral that is permitted under Section 4.1(d) of the Collateral Agreement to
any Person that is not another Grantor thereunder, or upon the effectiveness of
any written consent to the release of the security interest granted hereby in
any Copyright Collateral as set forth in Section 9.08 of the Credit Agreement,
the security interest in such Copyright Collateral shall be automatically
released.
(d)    The security interest in any Copyright Collateral shall be automatically
released in any circumstance set forth in Section 9.08 of the Credit Agreement
or upon any release of the Lien on such Copyright Collateral in accordance with
Section 9.08 of the Credit Agreement.
(e)    In connection with any termination or release pursuant to Section 4(a),
(b), (c) or (d), the Collateral Agent shall promptly execute, acknowledge and
deliver to Grantor, an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the
Copyright Collateral under this Copyright Security Agreement and shall perform
such other actions reasonably requested by Grantor to effect such release.
SECTION 5.    Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Copyright
Security Agreement by facsimile or other electronic imaging (including in .pdf
format) means shall be effective as delivery of a manually executed counterpart
of this Copyright Security Agreement.
SECTION 6.    Intercreditor Agreement(s). NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE
OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT(S) (IF
ANY). IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT(S) AND THIS AGREEMENT, THE PROVISIONS OF ANY
INTERCREDITOR AGREEMENT(S) WILL GOVERN AND CONTROL.
SECTION 7.    GOVERNING LAW. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



EXHIBIT B -9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be duly executed as of the date first above written.
[GRANTOR], as Grantor
By:

Name:    
Title:    

MUFG UNION BANK, N.A., as Collateral Agent
By:

Name:    
Title:




EXHIBIT B -10
    

